                                 Case 2:20-cv-05663-VAP-DFM Document 35 Filed 10/27/20 Page 1 of 1 Page ID #:504




                                  1                                                                         JS-6
                                  2                               UNITED STATES DISTRICT COURT
                                  3                              CENTRAL DISTRICT OF CALIFORNIA

                                  4
                                  5
                                         West Coast Hotel Management, LLC,
                                  6      et al.,
                                  7                                               2:20-cv-05663-VAP-DFMx
                                                              Plaintiffs,
                                  8
                                                         v.
                                  9                                                     JUDGMENT
                                 10      Berkshire Hathaway Guard Insurance
Central District of California
United States District Court




                                         Companies, et al.,
                                 11
                                 12                           Defendants

                                 13
                                 14
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 15
                                 16
                                           Pursuant to the Order Granting Defendants’ Motion to Dismiss, IT IS
                                 17
                                      ORDERED AND ADJUDGED that Plaintiffs’ Complaint is DISMISSED WITH
                                 18
                                      PREJUDICE. The Court orders that such judgment be entered.
                                 19
                                 20
                                      IT IS SO ORDERED.
                                 21
                                 22
                                         Dated:    10/27/20
                                 23
                                                                                      Virginia A. Phillips
                                 24                                              United States District Judge
                                 25
                                 26



                                                                            1
